Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 08/06/2021 for application number 17/396315. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (21-27), (28-34) and (35-40) are presented for examination.
Claims 1-20 are cancelled.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08/06/2021 was filed prior to current Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Claims 21, 28 and 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 16 of U.S. Patent No 11086894. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 21, 28 and 35 of the instant application teaches the limitations of claims 1, 6 and 16 of the co-pending application.
The limitations of the claims under examination is anticipated by patent claim. The patent anticipates the limitations of the claims under examination is anticipated by patent claim. The patent anticipates storing at least a portion of a data set of an application in one or more data sheets, wherein individual ones of the data sheets comprise a two-dimensional grid of cells; obtaining, via one or more programmatic interfaces, an indication of a source object to be used to populate a plurality of list options of a drop-down list of a graphical user interface of the application, wherein the source object comprises at least a portion of a set of rows of the one or more data sheets; and storing a record of a relationship between contents of a particular cell of a data sheet of the one or more data sheets and a particular row of the set of rows, wherein the particular row is indicated via the drop-down list.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 26-31, 33-38 and 40 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Butani. US Patent Application Publication US 20190220464 A1 (hereinafter Butani) in view of Lehtipalo et al. US Patent Application Publication US 20090006319 A1 (hereinafter Lehtipalo). 
Regarding claim 21, Butani teaches A computer-implemented method, comprising ([0068], [0057], [0020], [0060], [0066-0068] wherein Butani teaches a system with processors, devices) storing at least a portion of a data set of an application in one or more data sheets, wherein individual ones of the data sheets comprise a two-dimensional grid of cells (FIG. 2, [0076], [0078], [0096], [0189] wherein Butani teaches data analytics solutions for a large dataset wherein the datasets are stored in multidimensional tables with cells as illustrated in FIG. 2) obtaining, via one or more programmatic interfaces, an indication of a source object to be used to…, wherein the source object comprises at least a portion of a set of rows of the one or more data sheets (FIG. 2, [0006], [0013], [0053], [0100] wherein Butani teaches a query for aggregating and combining the base table with dimension tables, wherein the tables include rows and columns), ([0123] wherein Butani disclose a list that defines a join condition between a fact source scan and some other table scan. Join conditions may be represented as a list of equality checks between columns of the fact source and the other table) and storing a record of a relationship between contents of a particular cell of a data sheet of the one or more data sheets and a particular row of the set of rows, wherein the particular row is indicated via the drop-down list (FIG. 2, [0076], [0078], [0096], [0189] wherein Butani teaches data analytics solutions for a large dataset wherein the datasets are stored in multidimensional tables with cells as illustrated in FIG. 2)
Butani does not teach populating a plurality of list options of a drop-down list of a graphical user interface of the application.
However in analogous art of updating sheets using row links, Lehtipalo teaches populating a plurality of list options of a drop-down list of a graphical user interface of the application ([0026-0027], [0030] wherein Lehtipalo discloses a drop list in the application interface for selecting rows).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Butani with Lehtipalo by incorporating the method of populating a plurality of list options of a drop-down list of a graphical user interface of the application of Lehtipalo into the method of storing at least a portion of a data set of an application in one or more data sheets, wherein individual ones of the data sheets comprise a two-dimensional grid of cells of Butani for the purpose of providing a dialog includes a data table selector pick list, a column selector pick list, and a row from marking selector pick list (Lehtipalo: [0026]).
Regarding claim 22, Butani as modified by Lehtipalo teaches generating, corresponding to individual rows of the source object, a respective immutable row identifier, wherein the record of the relationship comprises an immutable row identifier of the particular row ([0063], [0065], [0137] wherein Butani teaches rows link and identifiers for linking the rows to the address of the rows in the dimensional tables).
Regarding claim 23, Butani as modified by Lehtipalo teaches wherein the respective immutable row identifiers are generated in response to a request to group the portion of the set of rows of the one or more data sheets as a logical table (FIG. 2, [0006], [0013], [0053], [0100] wherein Butani teaches a query for aggregating and combining the base table with dimension tables, wherein the tables include rows and columns), ([0063] wherein Butani describes a schema used to capture the relation between table rows and the dimension table rows using the row links).
Regarding claim 24, Butani as modified by Lehtipalo teaches wherein the immutable row identifier of the particular row differs from values stored in cells of the particular row (FIG. 4, [0036] wherein Johansen describes a table as illustrated in FIG.4, wherein table (152) includes columns with different rows identifiers with the same values).
Regarding claim 26, Butani as modified by Lehtipalo teaches storing a display specification associated with the particular row, wherein a value displayed in the drop-down list is formatted in accordance with the display specification (FIG. 2, [0101-0105], as illustrated in FIG. 2, Butani aggregates the fact table with dimension tables wherein the name of cells maintains the concatenation as the dimension tables).
Regarding claim 27, Butani as modified by Lehtipalo teaches receiving, via a programmatic interface, the display specification (FIGS. 2, 7, Abstract, [0083], [0092], [0100], [0137] wherein Butani describes querying and storing data from another tables based on row identifiers. As illustrated in FIG. 3, Butani joins tables by querying columns content and rows using identifiers).
Claims 28 and 35 are similar in scope to claim 21 and are therefore rejected under similar rationale.
Claims 29 and 36 are similar in scope to claim 22 and are therefore rejected under similar rationale.
Claims 30 and 37 are similar in scope to claim 23 and are therefore rejected under similar rationale.
Claims 31 and 38 are similar in scope to claim 24 and are therefore rejected under similar rationale.
Claims 33 and 40 are similar in scope to claim 26 and are therefore rejected under similar rationale.
Claim 34 is similar in scope to claim 27 and are therefore rejected under similar rationale.
Claims 25, 32 and 39 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Butani. US Patent Application Publication US 20190220464 A1 (hereinafter Butani) in view of Lehtipalo et al. US Patent Application Publication US 20090006319 A1 (hereinafter Lehtipalo) and further in view of Grabs et al. US Patent Application Publication US 20200142987 A1 (hereinafter Grabs).
Regarding claim 25, Butani and Lehtipalo do not teach subsequent to (a) a structural change to a data sheet which results in a change of cell coordinates of at least some cells of the source object, and (b) a modification of a value stored in the particular row, utilizing an immutable row identifier generated for the particular row to determine an updated value to be displayed in the particular cell.
However in analogous art of updating sheets using row links, Grabs teaches subsequent to (a) a structural change to a data sheet which results in a change of cell coordinates of at least some cells of the source object, and (b) a modification of a value stored in the particular row, utilizing an immutable row identifier generated for the particular row to determine an updated value to be displayed in the particular cell ([0024-0025], [0052], [0082] wherein Grabs describes using immutable metadata for tracking changes in tables and wherein data is permitted to be overwritten or updated in-place. For example, data in a given cell or region of the storage media can be overwritten).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Grabs with Butani and Lehtipalo by incorporating the method of subsequent to (a) a structural change to a data sheet which results in a change of cell coordinates of at least some cells of the source object, and (b) a modification of a value stored in the particular row, utilizing an immutable row identifier generated for the particular row to determine an updated value to be displayed in the particular cell of Grabs into the method of storing at least a portion of a data set of an application in one or more data sheets, wherein individual ones of the data sheets comprise a two-dimensional grid of cells of Butani and Lehtipalo for the purpose of storing the data modification within an immutable micro-partition (Grabs: [0082]).
Claims 32 and 39 are similar in scope to claim 25 and are therefore rejected under similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144